On November 19, 1921, plaintiff sued the Chicago  Alton and the Baltimore  Ohio Railroad companies, in the St. Louis Circuit Court, for damages claimed to have been sustained by him as an employee of said defendants, on account of their alleged negligence. On April 1, 1922, plaintiff amended his petition *Page 613 
by interlineation, and alleged therein that on February 24, 1921, he was in the employ of said defendants as a car inspector, and that on said date, while he and the defendants were engaged in interstate commerce, he was injured as hereafter stated, and that said injuries resulted, in whole and in part, from the negligence of said defendants and their servants, and from defects and insufficiencies due to the negligence of defendants in respect to their cars, engines and appliances. He alleges that on the date aforesaid he was engaged in connection with the movement and handling of cars, passengers, goods, wares, and merchandise, which were en route to and from various states of the Union; that plaintiff and defendants, at the time of his injury, were engaged in interstate commerce; that the cars, between which plaintiff was working when injured, were not equipped with couplers coupling automatically by impact, and which could be coupled without the necessity of men going between the ends of the cars, in violation of the laws of the United States, and of the Safety Appliance Act of March 2, 1893, Chap. 196, 27 Statutes at Large, p. 531, as amended by Act of March 2, 1903, Chap. 976, 32 Statutes at Large, p. 943. He alleges that while attempting to couple the cars above mentioned, by reason of the failure of defendants to have said cars equipped with proper couplers aforesaid, it was necessary for plaintiff, in order to effect the coupling between said cars, to go between the ends of same; that plaintiff did go between the ends of said cars, and attempted to adjust said coupler, while between the ends of said cars, so that they would couple; that while he was between said cars for the purpose aforesaid, by reason of defendants' failure to comply with the Federal Safety Appliance Act, in the particulars aforesaid, his left hand was caught, crushed and mangled, in such manner as to necessitate the amputation of the thumb through the middle of the hand, including the first, second and third fingers, and first joint of the fourth finger, leaving a scar on said hand *Page 614 
which is tender and causes shooting pains. The remainder of the petition relates to plaintiff's injuries, and the damages which he claims to have sustained, which are placed at the sum of $25,000.
The second amended answer of the Baltimore  Ohio Railroad Company denied each and every allegation of the petition, except the averment that it is a corporation. It also pleaded that plaintiff assumed the risk of his injury, and further pleaded that appellant's injury was due to his own acts of negligence.
The evidence on the part of plaintiff tended to show that at the time of his injury a diner, two sleepers, a coach, a smoker, an express and mail car were standing on track 28 in the Union Station at St. Louis, Missouri; that all of the above were Baltimore  Ohio Railroad Company cars; that the mail car was at the south end of said train, which was known as Baltimore 
Ohio Train No. 2; that it was an interstate-commerce train, carrying passengers to Cincinnati, Ohio, Baltimore, Maryland, Washington, D.C., and New York; that tickets were sold by the Baltimore  Ohio agents in St. Louis to all these points; that the above train was scheduled to leave St. Louis at 10 A.M. and the accident in question happened at 9:47 A.M. on February 24, 1921; that at the time of the accident passengers were boarding the cars under the supervision of a Baltimore  Ohio conductor, Baltimore  Ohio brakeman and porters.
The plaintiff offered in evidence an agreement between the Ohio  Mississippi Ry. Co. and the Terminal Company; and an agreement between the Baltimore  Ohio Southwestern Ry. Co., as successor of the Ohio  Mississippi Ry. Co., and the Terminal Company, but we are not referred to any testimony connecting respondent with said agreements or either of them. The above agreements relate to the rights of certain railroads named to participate in the use of the Terminal Railroad Company's terminal facilities, etc. Mr. James Henry Stoddard, foreman of the Terminal switching crew, testified *Page 615 
that the Baltimore  Ohio train is pulled out by a Terminal engine, with a Terminal engineer and fireman in charge, and that the Terminal engine and crew take said train to East St. Louis; that the Baltimore  Ohio tracks do not run into the Union Station, and that the terminus of the Baltimore  Ohio is at East St. Louis.
Plaintiff's evidence also tends to show that he was employed by the defendant Baltimore  Ohio Railroad Company as a car inspector, and that it was a part of his duty, as such, to see that couplings were made so that trains could depart on time; that on the day of the accident, three refrigerator express company cars of the A.R. Express Company were brought by a Terminal switch engine from track 24 to track 28, to be coupled to the Baltimore  Ohio cars on track 28; that several attempts were made to couple the refrigerator cars to the Baltimore  Ohio train; that the lock on the coupler of the Baltimore  Ohiomail car, at the end of said train, failed to work; that plaintiff stepped between the mail car and the refrigerator car to examine the coupler of said mail car, and that, while he was between said cars, the refrigerator car was backed against him, and inflicted the injuries complained of in petition.
Plaintiff's evidence tends to show that the Terminal engine attached to the refrigerator cars was not the engine which hauled the Baltimore  Ohio train No. 2 to East St. Louis, but was detached after the refrigerator cars were coupled to the Baltimore  Ohio cars, and that another Terminal engine and crew hauled the Baltimore  Ohio cars to East St. Louis; that the Baltimore  Ohio conductor was in charge of the operation of the train, consisting of said Baltimore  Ohio cars and a Terminal switch engine; that said conductor gave the signal to move said train without consulting the engineer of the Terminal engine; that aside from the foregoing, the Terminal had nothing to do with the operation of said train; that the Baltimore  Ohio conductor and brakeman performed their regular duties while the train was en route from St. Louis to East St. Louis; that the Terminal *Page 616 
Railroad Association never collected any fares, or looked after passengers, except on their own work trains.
Respondent, on cross-examination of plaintiff and his witnesses, elicited testimony tending to show that track 28 belonged to the Terminal Association of St. Louis; thatrespondent did not handle the cars on that track, or any of the cars at Union Station; that its lines ended at East St. Louis, and its trains were handled from East St. Louis to St. Louis over the Terminal Railroad Association's tracks by a Terminal Railroad Association engine and engine crew. This crew made several attempts to couple these cars to the mail car without success.
It appears that there was no difficulty in making the coupling, but when the engine moved forward the knuckle on the mail car would open instead of remaining closed; that Stoddard, the foreman, told appellant to keep out from between the cars and, without knowing that he was there, signaled the engineer to back the cars and attempt to make the coupling; that when the cars came together, appellant was between them and received the injuries complained of in petition.
Appellant stated at the trial that he was his own boss, and working under the direction of no one; that he had looked after the air and steam on the train and had seen these unsuccessful attempts to make the coupling; that he saw Stoddard, the foreman of the switching crew; that Stoddard did not tell him to go between the cars, but he went, because it was his duty to see that those things worked; that he would have gone in without Stoddard telling him to do so; that without saying anything to Stoddard, he went in to see if there was anything wrong with the coupler and, while between the cars, was injured.
It appears that appellant was on the west side of the cars and Stoddard was on the east side of same; that the cars in question were being handled, as above, by an engine and crew of the Terminal Railroad Association; *Page 617 
that the attempts to couple the cars were made by this crew, and all the signals to move the engine in the attempts to make the coupling were given by Stoddard, the foreman of the Terminal Railroad Association's switching crew; that none of respondent's employees saw appellant at the time in question, nor did any of them give appellant any orders with reference to the work in question.
The suit was dismissed as to the Chicago  Alton Railroad Company and, at the close of plaintiff's evidence, the court gave to the jury an instruction in the nature of a demurrer to the evidence. Plaintiff took an involuntary nonsuit, with leave to move the court to set the same aside, and judgment was afterwards entered for respondent. Plaintiff, in due time, filed his motion to set aside the nonsuit and for a new trial. The above motions were overruled and the cause duly appealed by him to this court.
I. Appellant contends that the trial court committed reversible error in sustaining defendant's demurrer to the evidence at the conclusion of plaintiff's case. In order to passDemurrer to  upon this question intelligently, we have set out aEvidence.    full statement of the pleadings and evidence in the case.
The plaintiff bases his right of recovery upon certain provisions of the Safety Appliance Acts passed by Congress. Section two of the Congressional Act of March 2, 1893 (Chap. 196, 27 Statutes at Large, 531), as amended by the Act of March 2, 1903 (Chap. 976, 32 Statutes at Large), reads as follows:
"Sec. 2. That on and after the first day of January, eighteen hundred and ninety-eight, it shall be unlawful for any such common carrier to haul or permit to be hauled or used on its line any car used in moving interstate traffic not equipped with couplers coupling automatically by impact, and which can be uncoupled without the necessity of men going between the ends of the cars." *Page 618 
Section 1 of the Act of March 2, 1903, provides that the requirements of Section 2, above quoted, shall be held to apply to common carriers by railroads, and that said requirements relating to automatic couplers shall be held to apply to all trains and cars used on any railroad engaged in interstate commerce.
Mr. W.W. Thornton of the Indianapolis Bar, in the Second Edition of his able treatise on The Federal Employers' Liability and Safety Appliance Acts, in Section 148, at pages 232 and following, in discussing the object of said statutes, said:
"It is clear that the intention of Congress in the passage of the Safety Appliance Act was to, in a measure, secure the safety of employees of railroads in moving cars in interstate commerce. `Obviously the purpose of this statute is the protection of the lives and limbs of men, and such statutes, when the words fairly permit, are so construed as to prevent the mischief and advance the remedy.' `The obvious purpose of the Legislature was to supplant the qualified duty of the common law with the absolute duty deemed by it more just.' `The law was intended to protect the lives and safety of all employees, whether they are reasonably prudent or not.' `The Safety Appliance Act is a remedial statute, and must be so construed as to accomplish the intent of Congress. Its provisions "should not be taken in a narrow sense." Nor should its undoubted humanitarian purpose be frittered away by judicial construction.'"
A large number of Federal authorities are cited by the author, which fully sustain his construction of the above acts.
In considering the demurrer to the evidence in this case, we should keep in mind that the jury had the legal right to weigh the evidence, and to draw therefrom every reasonable inference from the proven facts which a fair-minded jury of reasonable intelligence might draw, in considering the merits of the case. In the light of foregoing, if plaintiff produced substantial
evidence at the *Page 619 
trial which, taken as true, warranted a recovery in his behalf, then he was entitled to go to the jury on the merits of his case, and the court committed error in nonsuiting him.
II. The undisputed evidence discloses that plaintiff, The Terminal Railroad Company and respondent were engaged in interstate commerce at the time of plaintiff's injury. It is likewise undisputed that plaintiff was in the serviceQuestion   of defendant at that time as a car inspector. Hefor Jury.  testified that it was his duty to go in and help couple the cars and get the train ready to depart; that three impacts were made to couple the refrigerator cars to the mail car of defendant at the end of the train, without success, and that he went in as a part of his duty to ascertain what was the matter with the coupling apparatus on defendant's mail car, and while performing this duty the cars came back and caught his hand. The train, including the mail car aforesaid, belonged to defendant. The crew of the latter were present to take charge of the train when it started for East St. Louis, and did so although it was hauled by the Terminal engine and Terminal crew to East St. Louis, the western terminus of defendant's road. The respondent sold tickets for passage on said train to points outside of Missouri, and was carrying interstate freight thereon. This mail car, with the coupler that failed to perform its proper function after three impacts, was a part of defendant's train; and the refrigerator cars attempted to be attached to said mail car were to become a part of said interstate train. If defendant had been hauling this train over its own road at the time and place of accident, it is clear from the evidence that plaintiff would have been entitled to go to the jury under the Safety Appliance Acts aforesaid, regardless of his alleged assumption of risk and contributory negligence. *Page 620 
III. If plaintiff, by his testimony, brought himself within the provisions of the Safety Appliance Act aforesaid, heProximate  would not be precluded from recovery by reason of hisCause.     alleged assumption of risks or contributory negligence.
Section 8 of the Safety Appliance Act, approved March 2, 1893 (27 Statutes at Large, 531, Chap. 196) provides: "That any employee of any such common carrier who may be injured by any locomotive, car, or train in use contrary to the provision of this act shall not be deemed thereby to have assumed the risk thereby occasioned, although continuing in the employment of such carrier after the unlawful use of such locomotive, car, or train had been brought to his knowledge."
It is contended, however, by respondent, that its alleged negligence was not the proximate cause of plaintiff's own negligent acts. We have carefully examined the authorities cited by respondent in support of this contention, and find that in each of said cases the facts were entirely different from those at bar. For instance, in the case of Great Northern Ry. Co. v. Wiles, 240 U.S. 444, plaintiff's intestate was a brakeman on a railroad train. In the operation of the train, a drawbar of one of the cars pulled out, and the train parted. The rules of the company under such circumstances required the brakeman to retire and place a signal to warn approaching trains. He failed to comply with this requirement, and another train crashed into the stalled cars, and killed plaintiff's intestate. No defect was shown in the drawbar and plaintiff relied on the doctrine of resipsa loquitur, etc. The court held, where the Safety Appliance Act was not involved, the deceased's act in failing to flag the approaching train should be considered as the proximate cause of his death.
Turning to plaintiff's evidence in this case heretofore set out, it shows that he was strictly performing his duty. If he was guilty of contributory negligence in failing to notify the foreman of the crew that he was going *Page 621 
between the cars to find out what was wrong with the coupler of the mail car, it would not preclude a recovery in this case, nor would it be a defense in an action of this character based upon the Safety Appliance Act. [Sec. 3, Employers' Act 1908, 35 U.S. Statutes at Large, 65, chap. 149; Texas  Pac. Ry. Co. v. Rigsby,241 U.S. 33-43; Delk v. St. Louis  San Francisco Ry. Co.,220 U.S. 580; Great N. Ry. Co. v. Otos, 239 U.S. 349-351; St. L., I.M.  So. Ry. Co. v. Taylor, 210 U.S. 281-294; Johnson v. So. Pac. Co., 196 U.S. 1.] On the other hand, it was not necessary for plaintiff to have gone between the cars while performing his duty, had it not been for the failure of the coupler ondefendant's mail car to properly function. We are of the opinion that it was a jury question as to whether the act of defendant in undertaking to transport in an interstate commerce train, a car with a defective or unworkable coupler, was the proximate cause of plaintiff's injuries. [Chicago, M.  St. P. Ry. Co. v. Voelker, 129 F. 522; Donegan v. Ry. Co., 165 F. 869; C.J. Ry. Co. v. King, 169 F. 372; Payne v. Colvin, 276 F. 15; Tenn. Ry. Co. v. Drake, 276 F. 393; McAdoo v. McCoy, 215 S.W. 870; So. Pac. Co. v. Thomas, 188 P. 268; Alabama  V. Ry. Co. v. Dennis, 91 So. 4; Noel v. Ry. Co., 182 S.W. 787; Ry. Co. v. Campbell, 241 U.S. 497.]
IV. It is contended by respondent that the evidence adduced at the trial was insufficient to show that plaintiff was injured on defendant's line as contemplated in the Federal statutes heretofore mentioned. The evidence clearly showsOn Defendant's  that the train in controversy, including the mailLine.           car with the unworkable coupler, belonged to defendant. The plaintiff was at the time of his injury, and prior thereto, a car inspector in the service of defendant. The latter was selling passenger tickets from St. Louis, Missouri, to points outside the State, and was *Page 622 
likewise receiving and transporting freight and express business in the same manner. Aside from the actual movement of the train in controversy by the engine and train crew of the Terminal road, it was operated by its own conductor, porter and brakeman, as it would have been had the respondent owned the road from St. Louis, Missouri, to its western terminus at East St. Louis. In the absence of evidence on the subject, it should be assumed that the Terminal Company, in making up the defendant's interstate train, and transporting the same to East St. Louis over the Terminal road, with the engines and crew of the latter, was acting under some running arrangement with the defendant, or under an express or implied agreement between said railway companies. It was necessary that defendant in carrying on its interstate business between St. Louis, Missouri, and points outside the State, should do so though the agency of some other carrier, as it had no line of its own from St. Louis, Missouri, to the western terminus of its road. As the defendant and Terminal Company were acting in concert in making up defendant's train aforesaid, we are of the opinion, that the Terminal Company, in performing said service, was the agent of defendant at the time and place of accident, and that plaintiff brought his case within the purview of the Federal statutes heretofore mentioned, by substantial testimony which entitled him to go to the jury. [Sec. 2 of Safety Appliance Act of March 2, 1893, 27 Statutes at Large, 531, chap. 196, as amended by Act of March 2, 1903, 32 Statutes at Large, 943; Gray v. L.  N. Railroad Co., 197 F. 874; Philadelphia  Ry. Co. v. United States, 191 F. 1, 111 C.C.A. 661.]
We are of the opinion that the principles of law announced in the two cases just cited apply with equal force to the facts in the present controversy.
V. After a very careful consideration of both the law and facts in this case, we have reached the conclusion that plaintiff produced substantial testimony at the *Page 623 
trial of the case which entitled him to go to the jury on the merits of the controversy.
The judgment below is accordingly reversed and the cause remanded, to be proceeded with in conformity to the views heretofore expressed. Higbee, C., concurs in the result in a separate opinion.